DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2022 has been entered.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Os et al (Publication number: US 2016/0212488) in view of Aono (Publication number: US 2012/0274574) in view of ORR et al (Publication number: US 2017/0068670) in view of Shin et al (Publication number: US 2009/0253463).

Consider Claim 1, Os et al show a display device (see figure 1), comprising: 
(a) A microphone; and a display configured to display a screen including a plurality of layers (see figures 6B and 7A; paragraph 79); (The display 112 shows multiple layers of display representing different UI’s).
(b) A memory configured to store a plurality of application programs (see figure 2); (see memory 250 and applications 262).
(c) At least one processor configured to display an image on a first layer among the plurality of layers (figure 2; see processor 204) configured to, based on a first user input, display a first user interface (UI) for interacting with a user on a first layer among the plurality of layers, to display a second UI for displaying information obtained by performing the interaction on a second layer among the plurality of layers in a state in which the second layer overlaps the first layer (see figures 6B and 7A; paragraphs 108 and 109); (Video 480 can be replaced with video 726. In one example, video 726 can be expanded to overtake or cover video 480 as shown by interface expansion transition 724 in FIG. 7A. The result of the transition can include expanded media interface 728 of FIG. 7B. As with other interfaces, the size of expanded media interface 728 can be sufficient to provide the user with the desired information; here, that can include expanding to fill display 112).
(d) Wherein the at least one processor is configured to: display the first UI on the display, in a process of performing the interaction through the microphone and in a (See figure 10; paragraphs 119 and 120); (At block 1002, speech input can be received from a user. For example, speech input can be received at user device 102 or remote control 106 of system 100. In some examples, the speech input can be transmitted to and received by server system 110 and/or television set-top box 104. In response to a user initiating receipt of speech input, various notifications can be displayed on a display).
However, Os et al do not specifically show displaying an image at least partly overlapping with the first UI and the second UI on a third layer among the plurality of layers.
In related art, Aono shows displaying an image at least partly overlapping with the first UI and the second UI on a third layer among the plurality of layers (figures 3 and 4; paragraphs 58 and 59); (The display mode control unit 16 superimposes one layer on another so that the lower layer is visible through the upper layer by changing the transparency of the display screen of the upper layer. As per applicant’s definition in the claim that “overlapping with the first UI and the second UI on a third layer,” the superimposition in Aono is read as the third layer).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Aono into the teaching of Os et al in order to enable multiple functions without imposing cumbersome operations on the user (See Aono; paragraph 18).
However, Os and Aono do not specifically show displaying the a third UI for feedback related to the first user input on a fourth layer among the plurality of layers; and wherein 
In related art, ORR et al show displaying the a third UI for feedback related to the first user input on a fourth layer among the plurality of layers; and wherein the fourth layer overlaps the first layer to display the image on the first layer with specified transparency, wherein the third layer overlaps the first layer (See figures 5A-5D, 6A and 6B;paragraphs 96 and 97); (The primary media search query can be a structured search based on one or more parameter values defined in the previously received media search request. In these examples, each media item of primary set of media items 604 can include one or more parameter values that match the one or more parameter values defined in the previously received media search request). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Orr into the teaching of Os and Aono in order to simplify the user’s browsing experience (See Orr; paragraphs 5 and 6).
However, Os, Aono, and Orr do not specifically show displaying a third UI for requesting a feedback related to a plurality of items on a fourth layer among the plurality of layers; and based on a second user input associated with the feedback, execute at least one application program associated with an item corresponding to the second user input among the plurality of items.
In related art, Shin et al shows displaying a third UI for requesting a feedback related to a plurality of items on a fourth layer among the plurality of layers; and based on a second user input associated with the feedback, execute at least one application program associated with an item corresponding to the second user input among the plurality of items (see figures 5, 6B; paragraphs 93-96, 120); (The controller 180 may output help information relating to sub-menus of the specific menu in the form of a voice message, or pop-up windows or balloons. The controller 180 can output a voice signal 442 including the help information. The user can then select one of the displayed help options using a voice command or by a touching operation).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Shin into the teaching of Os, Aono, and Orr in order to incorporate voice recognition functions into a user interface (See Shin et al; paragraphs 5 and 6).

Consider Claim 10, Os et al show a control method of a display device (see figure 10), the method comprising: 
(a) Displaying an image on a first layer among a plurality of layers included in a screen displayed on a display; based on a first user input, displaying a first UI for interacting with a user on a first layer among a plurality of layers included in a screen displayed on a display in a state in which the second layer overlaps the first layer (see figures 6B and 7A; paragraph 79); (The display 112 shows multiple layers of display representing different UI’s).
(b) Receiving a first user input through a microphone; and displaying a result corresponding to the first user input, on a second UI for displaying information obtained by performing the interaction on a second layer among the plurality of layers or on a third layer (See figure 10; paragraphs 119 and 120); (At block 1002, speech input can be received from a user. For example, speech input can be received at user device 102 or remote control 106 of system 100. In some examples, the speech input can be transmitted to and received by server system 110 and/or television set-top box 104. In response to a user initiating receipt of speech input, various notifications can be displayed on a display).
However, Os et al do not specifically show an image on the third layer at least partly overlapping with the first UI and the second UI is displayed. 
In related art, Aono shows an image on the third layer at least partly overlapping with the first UI and the second UI is displayed (figures 3 and 4; paragraphs 58 and 59); (The display mode control unit 16 superimposes one layer on another so that the lower layer is visible through the upper layer by changing the transparency of the display screen of the upper layer. As per applicant’s definition in the claim that “overlapping with the first UI and the second UI on a third layer,” the superimposition in Aono is read as the third layer).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Aono into the teaching of Os et al in order to enable multiple functions without imposing cumbersome operations on the user (See Aono; paragraph 18).
However, Os and Aono do not specifically show displaying the a third UI for feedback related to the first user input on a fourth layer among the plurality of layers; and wherein the fourth layer overlaps the first layer to display the image on the first layer with specified transparency, wherein the third layer overlaps the first layer. 
(See figures 5A-5D, 6A and 6B;paragraphs 96 and 97); (The primary media search query can be a structured search based on one or more parameter values defined in the previously received media search request. In these examples, each media item of primary set of media items 604 can include one or more parameter values that match the one or more parameter values defined in the previously received media search request). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Orr into the teaching of Os and Aono in order to simplify the user’s browsing experience (See Orr; paragraphs 5 and 6).
However, Os, Aono, and Orr do not specifically show displaying a third UI for requesting a feedback related to a plurality of items on a fourth layer among the plurality of layers; and based on a second user input associated with the feedback, execute at least one application program associated with an item corresponding to the second user input among the plurality of items.
In related art, Shin et al shows displaying a third UI for requesting a feedback related to a plurality of items on a fourth layer among the plurality of layers; and based on a second user input associated with the feedback, execute at least one application program associated with an item corresponding to the second user input among the plurality of items (see figures 5, 6B; paragraphs 93-96, 120); (The controller 180 may output help information relating to sub-menus of the specific menu in the form of a voice message, or pop-up windows or balloons. The controller 180 can output a voice signal 442 including the help information. The user can then select one of the displayed help options using a voice command or by a touching operation).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Shin into the teaching of Os, Aono, and Orr in order to incorporate voice recognition functions into a user interface (See Shin et al; paragraphs 5 and 6).

Consider Claim 2, Os et al show that the processor is configured to: receive a first user input through the microphone; and display a result corresponding to the first user input on at least one of the second UI and the third layer (See figure 10; paragraphs 119 and 120); (At block 1002, speech input can be received from a user. For example, speech input can be received at user device 102 or remote control 106 of system 100. In some examples, the speech input can be transmitted to and received by server system 110 and/or television set-top box 104. In response to a user initiating receipt of speech input, various notifications can be displayed on a display).

Consider Claims 3, 4, and 16, Shin et al shows that the third UI comprises a request to select at least one item among the plurality of items, wherein the second user input is an input to select at least one item among the plurality of items, displaying a fourth UI comprising information associated with the executed application program on the first layer (see figures 5, 6B; paragraphs 93-96, 120); (The controller 180 may output help information relating to sub-menus of the specific menu in the form of a voice message, or pop-up windows or balloons. The controller 180 can output a voice signal 442 including the help information. The user can then select one of the displayed help options using a voice command or by a touching operation).

Consider Claim 5, Os et al shows that the feedback includes at least one object capable of being selected depending on a user input, and wherein the second user input is an input to select one of the at least one object, wherein the processor is configured to: selectively display one of the second UI and the third UI on the display 
(See paragraphs 136 and 137); (A user can also be identified based on passwords, passcodes, menu selection, or the like. Speech input received from the user can then be interpreted based on personal data of the identified user. For example, user intent of speech input can be determined based on previous requests from the user).

Consider Claim 6, Os et al shows a speaker, wherein the processor is configured to: output the feedback through the speaker (See paragraphs 137 and 138).

Consider Claims 7, 14, and 15, Shin et al shows that the first UI includes an indicator for displaying a state of the display device, and wherein the processor is configured to: while the first user input is received, display the indicator in a first state; and while the plurality of items is displayed, display the indicator in a second state; and requesting the feedback through a speaker (see figures 5, 6B; paragraphs 93-96, 120).

Consider Claim 8, Os et al shows that the processor is configured to: execute at least one application program among the plurality of application programs based on the result of performing the interaction; display information calculated using the executed application program on the second UI; or display a fourth UI of the executed application program on the third layer (see figure 12; paragraphs 126 and 127); (Interface 1254 can include assistant greeting 1256 prompting the user to make a request. Subsequently-received user speech can then be transcribed, such as transcribed user speech 1258, showing the back and forth conversation. The feedback is read as the transcription of user speech 1258).

Consider Claim 9, Os et al show that the processor is configured to: perform the interaction through an external server processing a user utterance (see figure 1; paragraph 57).

Consider Claim 11, Os et al shows displaying a third UI for displaying a feedback on the first user input on a fourth layer among the plurality of layers to obtain the result corresponding to the first user input; receiving a second user input associated with the feedback through the microphone; and displaying a result corresponding to the second user input on at least one of the second UI and the third layer (see figure 12; paragraphs 126 and 127); (Interface 1254 can include assistant greeting 1256 prompting the user to make a request. Subsequently-received user speech can then be transcribed, such as transcribed user speech 1258, showing the back and forth conversation. The feedback is read as the transcription of user speech 1258).

Consider Claims 12 and 13, Shin et al shows that the third UI comprises a request to select at least one item among the plurality of items, wherein the second user input is an input to select at least one item among the plurality of items, displaying a fourth UI comprising information associated with the executed application program on the first layer (see figures 5, 6B; paragraphs 93-96, 120); (The controller 180 may output help information relating to sub-menus of the specific menu in the form of a voice message, or pop-up windows or balloons. The controller 180 can output a voice signal 442 including the help information. The user can then select one of the displayed help options using a voice command or by a touching operation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FARAGALLA whose telephone number is (571)270-1107. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        02/10/2022